935 N.E.2d 514 (2010)
237 Ill.2d 572
PEOPLE State of Illinois, petitioner,
v.
Rolando GUERRERO, respondent.
No. 109045.
Supreme Court of Illinois.
September 29, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its judgment in People v. Guerrero, case No. 3-07-0856 (07/20/09). The appellate court is directed to reconsider its judgment in light of People v. Morris, 236 Ill.2d 345, 338 Ill.Dec. 863, 925 N.E.2d 1069 (2010), to determine if a different result is warranted.